    Case 2:13-cv-06856 Document 35 Filed 10/24/18 Page 1 of 2 PageID #: 276



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

  IN RE: ETHICON, INC.,                                     Master File No. 2:12-MD-02327
  PELVIC REPAIR SYSTEM                                                MDL 2327
  PRODUCTS LIABILITY LITIGATION
                                                                JOSEPH R. GOODWIN
                                                                U.S. DISTRICT JUDGE

 THIS DOCUMENT RELATES TO:
                                                         Case No. 2:13-cv-06856

 Christine Aylworth

 v. Ethicon, Inc. et al.

                           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                             MOTION FOR SUMMARY JUDGMENT

          Defendants Ethicon and Johnson & Johnson filed a Motion for Partial Summary

Judgment on Plaintiff’s claims for strict liability design defect (Count II); strict liability

manufacturing defect (Count III); breach of express warranty (Count V); breach of implied

warranty (Count IV); and any claim for negligent manufacturing under Plaintiff’s claim for

negligence (Count I). Plaintiffs will not be pursuing these Counts at trial.

          Defendants have not moved for Summary Judgement on Plaintiffs’ remaining counts

which include Count I negligent design; Count IV strict liability failure to warn; Count VIII

discovery rule and tolling; and Count IX punitive damages. Plaintiffs will be pursuing these

claims.

          As Plaintiff is not pursuing the counts listed in Defendants’ Motion for Partial Summary

Judgment, Defendant’s Motion should be dismissed as moot. Because this response in

opposition is self-explanatory, Plaintiffs request to be relieved from submitting a formal

memorandum of law.
    Case 2:13-cv-06856 Document 35 Filed 10/24/18 Page 2 of 2 PageID #: 277



      WHEREFORE, for these reasons Plaintiff respectfully requests that this Court enter an

order denying Defendants’ Motion for Partial Summary Judgment.



                                                Respectfully submitted,

                                                KLINE & SPECTER, PC




Dated: October 25, 2018                  BY:    __________________________
                                                Lee B. Balefsky, Esquire/25231
                                                1525 Locust Street, 19th Floor
                                                Philadelphia, PA 19102
                                                (215) 772-1000
                                                Lee.Balesky@klinespecter.com
                                                Attorneys for Plaintiffs
